AMENDMENT TO "APPENDIX A" OF THE
ASTEC INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




THIS AMENDMENT to "Appendix A" of the Astec Industries, Inc. Supplemental
Executive Retirement Plan, as amended and restated as of January 1, 2008 (the
"Plan"), is adopted by Astec Industries, Inc. (the "Company"), effective as of
April 28, 2016.


WHEREAS, Article 2 of the Plan permits the Board of Directors of the Company
(the "Board") to designate participants in the Plan from time to time, whose
names and effective dates of participation shall be set forth on Exhibit A to
the Plan;


NOW, THEREFORE, the Company hereby amends "Appendix A" of the Plan in the form
attached hereto, to update the same for changes in Plan participation approved
by the Board, by action taken on April 28, 2016.


Except as amended herein, the Plan shall continue in full force and effect.


ASTEC INDUSTRIES, INC.


Date: April 28, 2016             By /s/ Stephen C. Anderson 
                    Name Stephen C. Anderson
Title Corporate Secretary



--------------------------------------------------------------------------------

 
"APPENDIX A"
Each Participant's Date of Participation
 
Name of Participant
 
Effective Dates of Participation
W. Norman Smith
 
January 1, 1995
Richard Patek
 
January 1, 1995
Jeff Elliott
 
January 1, 2002
Tim Gonigam
August 1, 2000
Richard Dorris
 
January 3, 2005
Ben Brock
 
January 1, 2007
Michael A. Bremmer
 
January 1, 2007
Stephen C. Anderson
 
January 1, 2003
Lawrence R. Cumming
 
January 1, 2008
Neil Peterson
 
January 1, 2008
David C. Silvious
 
July 1, 2005
Joe Cline
 
February 1, 2008
Chris Colwell
 
May 31, 2011
Robin Leffew
 
August 1, 2011
D. Aaron Harmon
 
November 1, 2011
Matthew B. Haven
 
January 1, 2013
Jeff May
 
October 1, 2013
Malcolm Swanson
 
January 1, 2014
Tom Wilkey
 
January 1, 2014
Jeff Schwarz
 
July 1, 2014
Steven L. Claude
 
August 24, 2015
John Irvine
 
April 28, 2016